32 So. 3d 678 (2010)
Freddrick D. HINES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-4661.
District Court of Appeal of Florida, First District.
March 25, 2010.
Rehearing Denied April 16, 2010.
*679 Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Appellee.
BENTON, J.
Reversed and remanded with directions that the trial court dismiss Mr. Hines' motion to withdraw plea for lack of jurisdiction. See Hines v. State, 32 So. 3d 678 (Fla. 1st DCA 2010).
DAVIS and MARSTILLER, JJ., concur.